Exhibit 10.53

DATED THE 12th July 2013

Agreement between

Medical Billing Choices IncTA ARC Medical BillingAnd its Shareholders

814 Tyvola RoadSuite 116

Charlotte North Carolina 28217

-AND

Medytox Solutions, Inc.

400 South Australian AvenueSuite 800West Palm BeachFlorida 33401

Amendment to the existing Agreement for the purchase

Of

Medical Billing Choices Inc

By

Casino Players, Inc. dated 22nd August 2011

Initial

Initial

Page 1 of 5




Agreement:

This Agreement is to confirm a point that the Parties agree to amend from what
was defined in the Purchase and Sale Agreement entered into on 22nd August 2011.

The agreement does not purport to deal with all the issues required in a
transaction of this nature but the parts as agreed herein are binding upon the
parties to complete the transaction described. Each party will be responsible to
seek their own legal representation and neither party will have any
responsibility for any costs that the other party may incur as part of this
process.

BETWEEN:



1.

Medytox Solutions, Inc., ( Herein after referred to as Medytox) 400 S Australian
Avenue, Suite 800, West Palm Beach, Florida 33401 and formerly known as Casino
Players, Inc., 700 W Hillsboro Blvd, Deerfield Beach, Florida 33441-1612

And



2.

Medical Billing Choices Inc (TA ARC Medical Billing) (Hereinafter referred to as
ARC or the Company) and its shareholders, (Herin after referred to as The
Selling Shareholders or Sellers) 814 Tyvola Road, Suite 116, Charlotte, North
Carolina 28217

Initial

Ltitial

Page 2 of 5




The parties' agree as follows:



1.

Medytox and ARC agree to immediately complete the transaction whereby ARC will
become a 100% owned Subsidiary of Medytox



2.

The purchase price that ARC and Medytox agreed to was $850,000.



i)

Medytox paid a $100,000 deposit upon signing the agreementon 22nd August 2013.
ARC selling shareholders did not benefit personally from the $100,000 deposit
but instead left that money in the Company. The money was accounted for as being
a loan from and due to the Selling Shareholders. Medytox hereby accepts that
this initial $100,000 payment did not go towards the purchase price and was
treated as a loan due to the Selling Shareholders. Both parties herby confirm
that upon payment of the balance as described below the Selling Shareholders has
no claim on any repayment of any part of this $100,000 deposit payment made in
August 2011.



ii)

This parties hereby agree to complete the Purchase Agreementdated August 22 2011
as follows;



a.

The total amount that has been paid to the Selling Shareholders to date is
$471,943.25 leaving a balance of $378,056.75 to be paid by Medytox as full
consideration for 100% ownership. Medytox. Medytox intends to immediately pay
this balance and become the 100% owner of ARC.



b.

It is agreed that the Selling Shareholders will each receive 80,000 common
shares of Medytox (Total shares equals 160,000) as consideration for and in full
replacement of item number 4. in the Agreement dated August 11th 2011 which
stated that employment agreements would include "a bonus payment equal to 2% of
net revenues being paid to management for a period"

Sellers Representation. The Sellers represent and warrant to Medytox that: (a)
there are no restrictions, agreements or understandings, oral or written, to
which Seller is a party or by which Seller is bound that prevent or make
unlawful their entering into, or performing their obligations under, this
Agreement, and that entering into this Agreement will not violate any agreement
to which they are a party or any other legal restriction; (b) they have, at
their own expense, undertaken an independent analysis of the merits and risks of
the Medytox Common Stock, including tax and legal consequences of their
ownership of the Medytox Common Stock; (c) they been given an opportunity to
review the financial information for the Medytox, which along with other
information is available to them in filings with the Securities and Exchange
Commission; (d) they have fully satisfied themselves as to any questions they
may have concerning Medytox, its assets,

Initial

Initial

Page 3 of 5




its liabilities and the Medytox Common Stock; (e) they acknowledge that (A) the
Medytox Common Stock issuable pursuant to this—Agreement will constitute
restricted stock and that accordingly cannot be sold, transferred, pledged,
hypothecated, assigned or otherwise disposed of unless registered under the
Securities Act of 1933, as amended, and any related state securities laws or
such sale, transfer, pledge, hypothecation, assignment or disposal is otherwise
exempt from such registration requirements, (B) they may have to hold the
Medytox Common Stock for an indefinite period of time, and (C) they may have to
bear the complete economic loss of their investment in the Medytox Common Stock;
(0 their entering into, or performing their obligations under, this Agreement
will not make Medytox subject to any order, legal process, decree, or
prohibition to which it would not otherwise be subject and will not limit or
adversely affect Medytox or its business and (j) they, or persons they have
retained, has knowledge, skill and experience in financial business and
investment matters relating to an investment of this type and are capable of
evaluating the merits and risks of such investment and protecting Sellers in
connection with an investment in the Company Stock.

Both parties will accept a faxed or scanned copy of this signed agreement as
binding

Upon the signing of this document, both parties agree to deliver any documents
as may be required to record or demonstrate that this transaction has been
completed. Medytox will immediately instruct Akerman Senterfit to complete for
signing any documents that may be required to record the transfer of ownership
of ARC

The parties agree that all agreements will be governed by the Laws of Florida.

Initial

Initial

Page 4 of 5




Signature page



Signed by

/s/ William Forhan

Date

7-18-13

For and on behalf of Medytox Solutions, Inc.



Signed by Mike Nicholson

/s/ Mike Nicholson

Date

7-18-13

For and on behalf of Medical Billing Choices, Inc




Initial

Initial

Page 5 of 5






